                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                       AT NASHVILLE
KAYLA GORE; L.G.;and K.N.,                 )
                                           )
                Plaintiffs,                )
                                           )
        v.                                 )   No. 3:19-cv-00328
                                           )
WILLIAM BYRON LEE, in his official         )
capacity as Governor of the State of       )   Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her        )   Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the   )
Tennessee Department of Health,            )
                                           )
                Defendants.                )


                                NOTICE OF WITHDRAWAL


       In accordance with Local Rule of the United States District Court for the Middle District

of Tennessee 83.01(g), Nicholas R. Barry, co-counsel for the Defendants, provides notice of his

withdrawal from this case. Mr. Barry has accepted another position with a local law firm and will

no longer be working for the Tennessee Attorney General’s Office. Mr. Barry’s withdrawal will

not delay trial or any other pending matters in this case. Further, Defendants will continue to be

represented by other attorneys from the Tennessee Attorney General’s Office and pursuant to the

Local Rule no motion is required.




                                                1

    Case 3:19-cv-00328 Document 49 Filed 11/27/19 Page 1 of 3 PageID #: 299
                                       Respectfully Submitted,

                                       HERBERT H. SLATERY III
                                       Attorney General and Reporter


                                       s/ Nicholas R. Barry         ___________
                                       DIANNA BAKER SHEW BPR 012793
                                       Senior Assistant Attorney General
                                       (615) 532-1969
                                       dianna.shew@ag.tn.gov
                                       NICHOLAS R. BARRY            BPR 031963
                                       Assistant Attorney General
                                       (615) 741-8726
                                       nick.barry@ag.tn.gov
                                       SARA E. SEDGWICK BPR 004336
                                       Senior Assistant Attorney General
                                       (615) 532-2589
                                       sara.sedgwick@ag.tn.gov
                                       Attorneys for Defendants
                                       P.O. Box 20207
                                       Nashville, TN 37202

                                       Counsel for the Defendants




                                   2

Case 3:19-cv-00328 Document 49 Filed 11/27/19 Page 2 of 3 PageID #: 300
                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Notice of Withdrawal was served upon the following
counsel of record on this 27th day of November, 2019, via the Court’s Electronic Case Filing
system:

 Stuart C. Plunkett                                John T. Winemiller (TN 021084)
 BAKER BOTTS L.L.P.                                MERCHANT & GOULD
 101 California Street, Suite 3600                 800 S. Gay Street, Suite 2150
 San Francisco, CA 94111                           Knoxville, TN 37929
 Phone: (415) 291-6200                             Phone: (865) 380-5960
 Facsimile: (415) 291-6300                         Facsimile: (612) 332-9081
 stuart.plunkett@bakerbotts.com                    JWinemiller@merchantgould.com

 Maddy Dwertman                                    Omar Gonzalez-Pagan
 BAKER BOTTS L.L.P.                                LAMBDA LEGAL DEFENSE AND EDUCATION
 98 San Jacinto Boulevard, Suite 1500              FUND, INC.
 Austin, TX 78701-4078                             120 Wall Street, 19th Floor
 Phone: (512) 322-2500                             New York, NY 10005-3919
 Facsimile: (512) 322-2501                         Telephone: (212) 809-8585
 maddy.dwertman@bakerbotts.com                     Facsimile: (212) 809-0055
                                                   ogonzalez-pagan@lambdalegal.org

 Brandt Thomas Roessler                            Tara L. Borelli
 BAKER BOTTS L.L.P.                                LAMBDA LEGAL DEFENSE AND EDUCATION
 30 Rockefeller Plaza                              FUND, INC.
 New York, NY 10112-4498                           730 Peachtree Street NE, Suite 640
 Phone (212) 408-2500                              Atlanta, GA 30318-1210
 Facsimile: (212) 408-2501                         Telephone: (404) 897-1880
 brandt.roessler@bakerbotts.com                    Facsimile: (404) 897-1884
                                                   tborelli@lambdalegal.org

 Kathryn S. Christopherson                         Sasha Buchert
 BAKER BOTTS L.L.P.                                LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200          FUND, INC.
 Palo Alto, CA 94304-1007                          1776 K Street NW, Suite 722
 Phone: (650) 739-7500                             Washington, DC 20006
 Facsimile: (650) 739-7699                         Telephone: (202) 804-6245
 kathryn.christopherson@bakerbotts.com             sbuchert@lambdalegal.org


                                                   s/ Nicholas R. Barry
                                                   Nicholas R. Barry




                                               3

    Case 3:19-cv-00328 Document 49 Filed 11/27/19 Page 3 of 3 PageID #: 301
